Citation Nr: 1031165	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
shoulder disability.

3.  Entitlement to service connection for a neck and back 
disability.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), major 
depressive disorder, and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 
1993. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, and an April 2009 rating decision of the VARO in 
Portland, Oregon.  In its December 2005 decision, the RO denied 
the Veteran's petition to reopen her claims for service 
connection for a cervical spine disability, a low back 
disability, major depressive disorder, and rhomboid spasms 
(claimed as a right shoulder disability); and in its April 2009 
decision, the RO denied the Veteran's petition to reopen her 
claim for service connection for a left shoulder blade disorder.  
The Board notes that, during the pendency of this appeal, 
jurisdiction over this case was transferred to the RO in 
Portland, Oregon.  

In March 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  At her March 2010 hearing, the 
Veteran submitted additional evidence in support of her claim, 
along with a waiver of RO consideration.  Accordingly, this 
evidence will be considered in this decision.  38 C.F.R. § 
20.1304 (2009).   

With regard to the neck and back issue on appeal, the Board notes 
that the RO characterized this issue as an application to reopen 
a claim of entitlement to service connection based on the receipt 
of new and material evidence.  Significantly, however, since the 
April 1993 denial of service connection for neck and low back 
pain, additional service treatment records regarding her 
neck/back have been received that were not previously associated 
with the claims file.  Therefore, rather than determining whether 
new and material evidence has been submitted to reopen her claim 
for service connection for a neck and back disability, this claim 
will be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) 
(2009).  The issue has been modified accordingly, as reflected on 
the cover page.

In this regard, the Board notes that because the newly associated 
service treatment records do not pertain to a right shoulder 
disability, the Veteran's application to reopen a claim of 
entitlement to service connection for a right shoulder disability 
based on the receipt of new and material evidence has not been 
similarly re-characterized.  See 38 C.F.R. § 3.156(c) (2009).  

With regard to the Veteran's acquired psychiatric disorder claim 
on appeal, the Board notes that, in an unappealed rating decision 
dated in November 1997, the RO denied entitlement to service 
connection for PTSD, and in an unappealed November 1998 rating 
decision, the RO denied entitlement to service connection for 
depression.  In this regard, the Board notes that at the time of 
the November 1997 and November 1998 rating decisions, the Veteran 
had only been diagnosed with PTSD.  The Veteran filed the present 
claim in May 2005, and the record now reveals that she has been 
diagnosed with an anxiety disorder, a major depressive disorder, 
and PTSD.  In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record.  Clemons v. Shinseki, 23 Vet.App. 1, 5-6 
(2009).  Not surprisingly, because Clemons had not yet been 
issued when this case was adjudicated, the RO has not considered 
alternative current conditions within the scope of the filed 
claim.  Additionally, the Board notes that, in February 2008 
(i.e., after the November 1997 and November 1998 rating 
decisions), the Veteran's service personnel records, which were 
not previously of record, were associated with the claims file.  
The Board finds these records to be relevant to her acquired 
psychiatric disorder claim insofar as she contends that this 
disorder began during service when she was subjected to frequent 
sexual harassment, and that such in-service incurrence can be 
demonstrated, in part, by behavioral changes during service.  
Thus, rather than determining whether new and material evidence 
has been submitted to reopen her claims for service connection 
for PTSD and/or depression, a de novo review of the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, major depression, and an anxiety 
disorder is warranted, and the issue has been re-characterized as 
noted on the title page.  See 38 C.F.R. § 3.156(c) (2009); see 
also Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009).

The issues of entitlement to service connection for a back and 
neck disability, entitlement to service connection for an 
acquired psychiatric disorder, and whether new and material 
evidence has been submitted to reopen a claim of entitlement to 
service connection for a left shoulder disability, are addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a right shoulder disability was denied by a May 2001 rating 
decision; she did not appeal.

2.  The evidence submitted since May 2001 does not relate to a 
necessary unestablished fact and fails to raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied entitlement to 
service connection for a right shoulder disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted since the 
May 2001 rating decision that denied entitlement to service 
connection for a right shoulder disability and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
and the evidence necessary to establish the underlying benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In regard to her right shoulder disability claim, the Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of her claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO 
letter dated in June 2005 informed the Veteran of all three 
elements required by 38 C.F.R. § 3.159(b) as stated above.  This 
letter also included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why her right shoulder disability 
claim was previously denied.  Consequently, the Board finds that 
adequate notice has been provided.  

Regarding the duty to assist, the RO has obtained the Veteran's 
service and VA treatment records.  There is no indication from 
the claims file that the Veteran has received private treatment 
for this condition, and accordingly, no such records could be 
obtained.  Moreover, there is no indication from the claims file 
that there are any outstanding records pertaining to the 
Veteran's right shoulder that are not already addressed by the 
evidence of record.  

The Board notes that the Veteran has not been afforded a new VA 
examination since she filed her claim to reopen in May 2005.  
However, in claims to reopen previously denied claims, assistance 
does not include providing a new medical examination or obtaining 
a medical opinion unless new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c)(4)(i); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456, 463 (2007).  Here, no further 
examination seeking an opinion regarding the Veteran's right 
shoulder disability is necessary to satisfy the duty to assist 
because, as discussed below, new and material evidence has not 
been submitted.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating her claim.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  New and Material Evidence 

The Veteran's claim of entitlement to service connection for 
rhomboid spasms (claimed as a right shoulder condition) was 
denied by a May 2001 rating decision.  At the time of the May 
2001 decision, the evidence of record included the Veteran's 
service treatment records, which show treatment for right 
shoulder pain in February 1990 that was diagnosed as a right 
upper trapezius strain; a March 1993 general VA examination 
report, which fails to reveal any shoulder complaints or 
problems; a July 1996 VA examination report, which notes the 
Veteran's report that only her left shoulder blade needed to be 
examined; and a November 2000 VA examination report, which notes 
a 15 year history of pain underneath both shoulder blades that 
occurred two to three times a year with spasms, and which was 
diagnosed as bilateral rhomboid spasms, with no evidence of right 
shoulder involvement.  

The Veteran's claim was denied in May 2001 on the grounds that 
there was no evidence that the Veteran had developed a chronic 
rhomboid or shoulder problem during service.  In making this 
determination, the RO noted the Veteran's in-service treatment in 
February 1990 for a right upper trapezius strain, but stated that 
this was the only occasion on which the Veteran had received 
treatment for such a problem during service, and as such, this 
episode was considered to have been acute and resolved.  The 
Veteran was notified of this decision and of her appellate rights 
by a letter dated September 5, 2001.  She did not appeal.  
Therefore, the May 2001 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in May 2005.  A previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes of 
determining whether VA has received new and material evidence 
sufficient to reopen a previously-denied claim, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Since the May 2001 rating decision, new evidence has been 
associated with the Veteran's claims file, including VA treatment 
records, statements from the Veteran, and a March 2010 Board 
hearing transcript.  The newly associated VA treatment records 
show that, during treatment in September 2001, the Veteran 
reported having intermittent bilateral sub-scapular pain, 
although she was currently asymptomatic; in July 2007, the 
Veteran reported having shoulder pain and was noted to have an 
active problem with muscle spasms, although the location of such 
spasms was not specified; and based on July 2007 shoulder x-ray 
results, the Veteran currently has mild osteoarthritis of the 
left acromioclavicular joint/shoulder joint with impingement 
syndrome and possible rotator cuff  tear.  Additionally, in an 
October 2008 statement, the Veteran reported that she has never 
had a problem with her right shoulder, but rather, has only had 
problems with her left shoulder and arm.  Finally, the March 2010 
hearing transcript notes the Veteran's report that the RO made a 
mistake and that her left shoulder, not her right, should be on 
appeal, as she had injured her left shoulder in service and her 
current treatment was for a left rotator cuff tear.  

As noted above, the Veteran's claim was previously denied because 
the evidence did not show that she had developed a chronic 
rhomboid or shoulder problem during service.  The evidence 
submitted since May 2001 is new in that it had not previously 
been submitted.  However, this evidence is not material because 
it does not tend to show that the Veteran has a chronic right 
shoulder disability that had its onset during, or was caused by, 
her military service.  Rather, this evidence shows that, in 
September 2001, more than eight years after separation from 
service, the Veteran reported having "intermittent bilateral 
sub-scapular pain" that was currently asymptomatic.  This 
evidence also reveals that the Veteran's only currently diagnosed 
shoulder disability is a left shoulder disability.  Moreover, the 
newly submitted evidence shows that the Veteran herself does not 
contend that she has a right shoulder disability that is related 
to service; rather, she has specifically stated that her left 
shoulder, not her right, should be on appeal.  As such, while the 
newly associated VA treatment records show that, following 
separation from service, the Veteran has reported having 
bilateral shoulder pain, there is still no evidence of record 
indicating that she has a right shoulder disability that had its 
onset during active service or is related to any in-service 
disease or injury.  Accordingly, the new evidence of record fails 
to provide a reasonable possibility of substantiating the 
Veteran's service-connection claim, and as such, does not provide 
a basis for reopening the claim.  See 38 C.F.R. § 3.156.  
Therefore, because new and material evidence has not been 
submitted, the Veteran's claim to reopen her previously denied 
claim for entitlement to service connection for a right shoulder 
disability is denied.
  

ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right shoulder disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  

In regard to the Veteran's petition to reopen a claim of service 
connection for a left shoulder disability, the record reflects 
that this issue was first adjudicated in an April 2009 rating 
decision, after the Veteran reported that a left shoulder 
disability, not a right shoulder disability, should currently be 
on appeal.  Subsequently, at her March 2010 Board hearing, the 
Veteran submitted a statement conveying her disagreement with the 
RO's decision to deny service connection for a left shoulder 
disability.  Specifically, the Veteran reiterated her contention 
that her left shoulder disability was related to service, 
reporting that she has experienced constant deep pain and 
swelling in her left shoulder joint, and noting that she has been 
diagnosed with several left shoulder disabilities, including 
degenerative joint disease, spurring of the acromioclavicular 
joint, and left shoulder impingement syndrome.  Moreover, at the 
March 2010 Board hearing, the Veteran's representative submitted 
a statement on the Veteran's behalf stating that the issue on 
appeal should be corrected to reflect the fact that the Veteran 
was seeking service connection for the left shoulder, not the 
right shoulder.  In this statement, the Veteran's representative 
also asserted that it was error for the RO to rely on a 1993 VA 
examination to deny the Veteran's claim, as the 1993 examiner had 
examined the wrong shoulder.  Finally, the March 2010 hearing 
transcript reveals that the Veteran and her representative stated 
that there was confusion as to whether the Veteran had filed a 
claim for a left shoulder or right shoulder disability, and both 
reiterated the fact that the Veteran wished to appeal the denial 
of her left shoulder claim.  

Insofar as the March 2010 statements conveyed dissatisfaction 
with the RO's decision to confirm and continue the denial of 
service connection for a left shoulder disability, the Board 
finds that these statements constitute a notice of disagreement 
(NOD) to the April 2009 rating action.  See 38 C.F.R. §§ 20.201.  
In making this determination, the Board points out that in a 
recent decision, Ortiz v. Shinseki, 23 Vet.App. 353 (2010), the 
United States Court of Appeals for Veteran's Claims (Court) 
stated that, "no procedural requirement in the adjudication of 
Veterans benefits is less burdensome than the NOD ... finding that 
a statement constitutes an NOD merely requires finding 'terms 
that can be reasonably construed as a desire for appellate 
review.'"  Ortiz v. Principi, 23 Vet.App. 353, 358 (2010) 
(citing Gallegos v. Principi, 283 F.3d 1309, 1314 
(Fed.Cir.2002)).  Here, the Veteran has stated that service 
connection for a left shoulder disability is still warranted, and 
has requested that 1) the evidence of record be reconsidered 
because the examination relied upon to deny her claim was an 
examination of the wrong shoulder, and 2) the correct shoulder 
disability be considered on appeal.  These statements can 
reasonably be construed as a request for appellate review, and as 
such, the Board finds that the March 2010 documents constitute a 
NOD.  Additionally, the Board finds that the Veteran's March 2010 
NOD was timely filed with the agency of original jurisdiction.  
See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).   
However, to date, the RO has not issued a statement of the case 
(SOC) in response to the Veteran's March 2010 NOD.  In such 
cases, the Board is required to remand the issue to the RO for 
issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

In regard to the Veteran's neck and back disability claim, the 
Veteran essentially contends that she first began experiencing 
neck and back pain during service, and has continued to 
experience such pain intermittently since.  

Service treatment records reveal that she was treated for mid-
back pain in December 1982, when she was diagnosed with myositis.  
Subsequently, however, on her May 1984 and August 1989 periodic 
reports of medical history, the Veteran specifically denied 
having any recurrent back pain, and at her August 1989 periodic 
examination, the examiner noted that she had a normal spine.  
Further, during treatment for her right shoulder in November 
1990, the doctor reported that the Veteran had no tenderness to 
the spinous processes.  Additionally, at her May 1992 retirement 
examination, the Veteran again denied having any recurrent back 
pain and was noted to have a normal spine.  Finally, in January 
1993, directly prior to separation from service, the Veteran 
sought treatment for back pain, but was not diagnosed with a 
current neck or back condition.   

Post-service, in March 1993, the Veteran was afforded a general 
VA examination.  The examiner noted the Veteran's reported 
history of in-service treatment for neck and back pain in 
December 1992, but stated that she currently had no muscle spasm 
and no tenderness, although she did have some limitation of range 
of motion of the lower back due to her current pregnancy.   

VA treatment records indicate that the Veteran began treatment 
for neck/back pain in November 2000, when she was diagnosed with 
thoracic back strain with obvious muscle spasm and pain.  
Subsequently, in September 2001, a VA doctor diagnosed her with 
thoracic back pain, but noted that she was currently 
asymptomatic.  In June 2004 and November 2004, the Veteran was 
diagnosed with a recurrent lumbosacral strain with lateral 
femoral cutaneous nerve compression with subjective complaints of 
numbness and pain in her right thigh and calf.  Additionally, in 
March 2005, the Veteran reported having right mid-back pain for 
the past four days and stated that she had experienced such sharp 
pain approximately twice a year since her time in military 
service.  Thereafter, in September 2005, October 2005, and 
December 2005, the Veteran was again noted to have recurrent 
lumbosacral strain with right lower extremity lateral femoral 
cutaneous nerve compression.  Additionally, in October 2005 and 
December 2005, a VA doctor reported that recent x-rays of the 
lumbosacral spine were negative, and x-rays of the thoracic spine 
showed minimal anterior marginal spurring in the mid-thoracic 
region, but were otherwise unremarkable.  In June 2006, the 
Veteran sought urgent care for left upper back pain, reporting a 
three day history of such pain, and in May 2007, a VA doctor 
reported that the Veteran presented with midline cervical neck 
pain with radicular symptoms to the left bicep and forearm.  X-
rays taken at that time revealed cervical spondylosis with 
degenerative changes, disk space narrowing, and hypertrophy of 
the unconvertebral process at C5 to C6, with vertebral heights 
within normal limits.  Finally, during treatment in July 2007, a 
doctor reported that the Veteran had degenerative disc disease of 
the back.

Because the Veteran was treated for back pain and myositis during 
service; is currently diagnosed with thoracic back strain with 
muscle spasm, recurrent lumbosacral strain with right lower 
extremity lateral femoral cutaneous nerve compression, 
degenerative disc disease of the back, and cervical spondylosis 
with degenerative changes, disk space narrowing, and hypertrophy 
of the unconvertebral process at C5 to C6; and has reported 
experiencing  neck and back pain on an intermittent basis since 
service, the Board finds that an examination is necessary to 
determine whether the Veteran's current low back disability was 
caused by, or is the result of, military service.  See 38 
U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, in regard to the Veteran's acquired psychiatric disorder 
claim, the Veteran contends that she has such a disorder, namely 
major depression, PTSD, and an anxiety disorder, as a result of 
frequent sexual harassment and inappropriate touching that 
occurred during service.  Specifically, she has reported that 
such harassment occurred from February 1974 to June 1974 while 
she was in the 20th Air Defense Squadron, and from April 1987 to 
December 1987 while she was in the 21st/24th Air Force Division.  
In regard to the first period of sexual harassment, the Veteran 
has reported that, on February 14, 1974, while she was stationed 
at Fort Lee in Virginia, her supervisor, a technical sergeant, 
followed her to her barracks in his car, got out of the car and 
pulled her close to him, asked her out on a date, and then 
pinched her on her buttocks after she said she did not want to go 
out with him.  Additionally, she has reported that, in March 
1974, the same technical sergeant grabbed her arm and back while 
she was walking down a hallway and stated, "I want you, don't 
you understand that?"  The Veteran has reported that she 
responded that she did not want him and asked him to leave her 
alone, at which point the technical sergeant responded that she 
could have anything that she wanted if she would "just be with 
him;" when she told him no, he proceeded to push her against a 
wall and rub her thighs until she pushed him away and ran down 
the hall.  The Veteran has also reported that, in May 1974, she 
received a phone call from the same technical sergeant telling 
her to report for mid-shift that night because another airman had 
gotten sick, and when she reported for the 8-hour overnight 
shift, she and the sergeant were the only people working.  In 
this regard, she reported that, over the course of this shift, 
the technical sergeant made sexual innuendos and tried to move 
physically close to her, although she kept moving away, and that 
at the end of the night, he walked up behind her and licked the 
back of her neck.  She reported that she then slapped him, but 
that he just laughed and walked away.  The Veteran has also 
reported that, thereafter, in June 1974, a supervisor walked up 
behind her while she was sitting on a couch taking a break, 
grabbed her breast and then kissed her on the mouth; she 
apparently told him to stop and pushed him away before running 
into the bathroom and crying.   

In regard to the second period of sexual harassment, the Veteran 
has reported that, in April 1987, while stationed at the Griffiss 
Air Force Base in New York, her Colonel asked to speak to her in 
private, and then proceeded to tell her that she "really [made] 
those green fatigues look so good," and kissed her in her ear.  
Additionally, the Veteran reported that, in June 1987, while she 
was walking down the hall, the same Colonel told her that he 
"wished all [his] sergeants [looked] as good as she did in 
uniform."  Thereafter, in July 1987, the same Colonel called her 
into his office to discuss a "special project," and while in 
his office, asked her to draw the layout of a plan on the 
chalkboard.  While she was writing, he came up behind her and put 
his hands between her legs and asked her to go out with him on a 
date that night.  The Veteran reported that she told him to get 
away from her and pushed him away, and then told him that she 
would report him to the commander if such an incident happened 
again.  Additionally, the Veteran has reported that, from August 
1987 to September 1987, she continued having problems with her 
Colonel, who would "undress her with his eyes" in the hallway, 
made name plates to ensure that she always sat next to him at 
meetings, and rubbed his feet against her feet during meetings.  
Additionally, she has reported that, in November 1987, the same 
Colonel walked up behind her at a Thanksgiving Day function and 
pressed his body against her buttocks.  Finally, she has reported 
that, in December 1987, the same Colonel walked up to her at a 
Christmas party, and when she started to walk away, he grabbed 
her arm and kissed her on the mouth.  

The Board notes that, in support of her contention that such 
harassment and inappropriate touching occurred during service, 
the Veteran has reported that, during service, she made immediate 
requests for a change in duty assignment, underwent a change in 
performance evaluations, showed a disregard for military 
authority, experienced episodes of depression, and demonstrated 
obsessive behavior, including overeating.  With the regard to her 
claim that she underwent a change in performance evaluations, the 
Board notes that, to the contrary, the Veteran's personnel 
records reveal that, throughout the duration of her 20 years of 
service, she was noted to be an outstanding and/or exceptional 
performer on her annual performance evaluations.  Additionally, 
with regard to her contention that she made immediate requests 
for a change in duty assignment, the Board notes that a September 
1976 treatment record indicates that the Veteran requested a 
records review for a short tour assignment, and was found to be 
qualified for such an assignment.  Further, with regard to her 
claim that she demonstrated obsessive behavior, including 
overeating, the Board notes that the Veteran gained ten pounds 
between April 1972 and January 1980, underwent a diet 
consultation in December 1985 after she gained another pound and 
a half, gained 18.5 pounds between December 1985 and August 1989, 
and gained five more pounds between August 1989 and May 1992.  

In regard to her claim that she experienced episodes of 
depression during service, the Board notes that her service 
treatment records are devoid of evidence of treatment for, or a 
diagnosis of, a psychiatric disorder, and at her periodic 
examinations in May 1984 and August 1989, the Veteran was noted 
to have a normal psychiatric examination.  However, on her August 
1989 report of medical history, the Veteran reported that she did 
have depression and excessive worry, and on her May 1992 report 
of medical history, she initially indicated that she had a 
history of depression and excessive worry, but then changed her 
answer to indicate that she did not have such a history.  
Further, while the examiner at her May 1992 separation 
examination noted that the Veteran had a normal psychiatric 
examination, he also noted her reports of frequently feeling 
tired and sleepy.  Finally, a June 1992 clinical record, which 
appears to be a continuation of the May 1992 separation 
examination report, notes that the Veteran denied having a 
personal or family history of psychosis. 

Shortly after separation from service, at a March 1993 general VA 
examination, the Veteran was noted to have a normal 
psychiatric/personality examination.  

In May 1997, the Veteran was afforded a formal VA psychiatric 
examination.  At the outset of the examination report, the 
examiner indicated that she had reviewed the claims file.  
Regarding stressful incidents that occurred during service, the 
Veteran reported that there were some occasional instances of 
sniper fire, but that she did not know anyone that was hurt; 
however, she also reported a long history of sexual harassment, 
as outlined above, as well as an instance in which a man spat on 
her when she refused to go out with him.  In this regard, the 
Veteran stated that she had relied upon the military for 
employment, and as such, had tried to just avoid the men that 
harassed her in order to maintain her employment.  She also 
stated that she felt particularly intimidated by the rank of the 
men who harassed her, and specified that one of her harassers had 
been Colonel DeRoche.  The Veteran stated that she never sought 
counseling to help her cope with these experiences, although she 
had experienced episodes of depression and began having problems 
in her marriage in approximately 1987 (i.e., losing interest in 
sexual relations with her spouse and having frequent arguments).  
The Veteran also reported that she had never told her husband 
about these instances because she feared that he would blame her.  

Based on her review of the claims file and examination of the 
Veteran, the May 1997 examiner diagnosed the Veteran with mild 
PTSD and a history of dysthymia, noting that while the Veteran 
currently had some symptoms of depression, she did not meet the 
full criteria for a major depression episode.  The examiner then 
went on to provide the opinion that the Veteran had experienced 
sexual harassment during service, and that as a result of this 
harassment and her corresponding feelings of helplessness and 
guilt, now suffered from mild PTSD.  

The Veteran's subsequent VA treatment records show that she was 
noted to have a history of depression in February 1998 and 
September 2000, but currently had no problems.   Additionally, 
during treatment in September 2002, the Veteran reported feeling 
depressed, irritable, and short tempered for the past few months, 
and was diagnosed her with depression.  Thereafter, in November 
2002, the Veteran underwent a Mental Health Outpatient 
assessment, and based on this evaluation, the doctor diagnosed 
her with an anxiety disorder and a depressive disorder, and ruled 
out PTSD.  Two weeks later, the Veteran sought further mental 
health treatment and the doctor noted that she became tearful 
when talking about her military experiences, including reportedly 
seeing dead bodies on a weekly basis for eight months.  Based on 
her evaluation, the doctor diagnosed her with major depression 
and ruled out PTSD.  

The Veteran again sought follow-up treatment in January 2003 and 
March 2003, and the March 2003 doctor diagnosed her with anxiety 
and depression.   Additionally, in June 2003 and September 2003, 
the Veteran was noted to have depression, which was being 
followed at the mental health clinic, and during treatment in 
June 2004 and November 2004, the Veteran was noted to have 
depression and insomnia, although the November 2004 doctor stated 
that she did not currently seem to be having problems with this.  
Thereafter, during treatment in September 2005, the Veteran was 
noted to have insomnia, depression, and possible PTSD based on a 
positive PTSD screening. 

In November 2005, the Veteran sought emergency psychiatric 
treatment, reporting anhedonia, poor concentration, poor sleep, 
nightmares, and a hyperstartle response.  The Veteran stated that 
she thought her symptoms were related to her service in the Gulf 
War, but that she was reluctant to discuss any of it because what 
she did was classified.  In this regard, the doctor noted that, 
based on previous treatment notes, it appeared that the Veteran 
had an administrative job in service, without any combat.  The 
Veteran also stated that she had been discharged from service in 
1993 and felt that, aside from some treatment in 2003, she had 
been doing alright until recently.  The doctor noted that the 
Veteran cried throughout the interview, even though she 
reiterated that she had nothing to be depressed about.  No 
diagnosis was provided at that time.  

Four months later, in March 2006, the Veteran was seen in the 
Mental Health Clinic.  At that time, she reported that her 
symptoms began in the 1970s, when she was experiencing daily 
verbal and physical sexual harassment.  She also reported that 
she had received emergency treatment in January 2006 when she had 
a sudden crying spell for no reason.  The doctor noted the 
Veteran's reports of in-service sexual harassment, including 
being groped by another officer and having to listen to verbal 
slurs and inappropriate comments about the female gender.  Based 
on her evaluation, the doctor diagnosed the Veteran with mild to 
moderate PTSD based on military sexual trauma and a depressive 
disorder.  

The following month, the Veteran was again seen in the Mental 
Health Clinic.  At that time, the doctor noted that the Veteran 
had first been treated in the late 1990s for anxiety and 
depression, but that her involvement in treatment had been 
sporadic; specifically, she was first seen in the PTSD clinic 
from September 1997 to January 1998, and then again in the Mental 
Health Clinic from November 2002 to March 2003.  Based on her 
evaluation, the doctor diagnosed the Veteran with PTSD due to 
military sexual trauma and recurrent major depression.  
Subsequently, in May 2006, the Veteran was assessed as having 
PTSD and depression, and in June 2006, she was diagnosed with 
PTSD and was noted to be depressed.  Additionally, in August 
2006, the Veteran was again assessed as having mild to moderate 
PTSD due to military sexual trauma and a depressive disorder, and 
during medication management in February 2007, the Veteran was 
noted to have history of major depression and anxiety.  
Thereafter, in July 2007, the Veteran was again assessed as 
having major depression.    

Finally, in December 2008, one of the Veteran's fellow service-
members from her time at Tyndall Air Force Base submitted a 
statement reporting that, during service, the Veteran had 
repeatedly told her that she was depressed, emotionally numb, had 
suicidal thoughts, and was having difficulty sleeping due to 
nightmares.  The service-member also reported that the Veteran 
had been short tempered and irritable, had difficulty 
concentrating and remembering things, had drastic mood swings, 
and was suspicious and jumpy.  Finally, she stated that the 
Veteran had been counseled by their supervisor regarding her 
hygiene, as the Veteran sometimes came to work without showering, 
brushing her teeth, or combing her hair.  

The Board acknowledges that the Veteran was afforded a VA 
examination in May 1997.  However, the Board points out that, as 
discussed above, at the time of the May 1997 examination, the 
Veteran had only been diagnosed with PTSD, and as such, the 
examiner only provided an opinion as to the etiology of PTSD.   
In this regard, the Board notes that, while it is unclear from 
the foregoing what the Veteran's current psychiatric diagnosis 
is, it is clear that, since the May 1997 examination, the Veteran 
has been diagnosed with major depression and an anxiety disorder, 
in addition to PTSD.  Moreover, the Board points out that, when 
rendering her opinion, the May 1997 VA examiner did not have the 
benefit of reviewing the Veteran's personnel records, which were 
not associated with the claims file until February 2008.  
Accordingly, the Board finds that a new VA examination and 
medical opinion, which contemplates the etiology of all of the 
Veteran's currently diagnosed psychiatric disorders, as well as 
her service personnel records, is necessary, and this matter must 
be remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that when the Secretary undertakes to provide 
a medical examination or obtain a medical opinion, he must ensure 
that the examiner providing the report or opinion is fully 
cognizant of the claimant's past medical history); see also 38 
C.F.R. § 4.2 (if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes).  

In determining that a new VA examination is necessary, the Board 
notes that the evidence of records indicates that the Veteran's 
currently diagnosed acquired psychiatric disorder, to include 
PTSD, depression, and an anxiety disorder, may be related to 
service.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Specifically, the evidence of record shows 
that the Veteran reported having depression during service on a 
1989 report of medical history, and according to her fellow 
service-member's statement, demonstrated some signs of depression 
during service.  Additionally, the Veteran has provided competent 
reports of sexual harassment during service and reports of 
intermittent depression and anxiety symptomatology since service.  
Finally, the evidence shows that the Veteran was found to have 
PTSD related to in-service sexual harassment at her May 1997 VA 
examination, and has since been diagnosed with PTSD related to 
military sexual trauma.  

As this case is being remanded for the foregoing reasons, all 
relevant private and VA treatment records should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   In 
this regard, the Board notes that VA treatment records dated in 
the late 1990s regarding the Veteran's acquired psychiatric 
disorder have not yet been associated with the claims file.  
Additionally, the Board notes that while some VA treatment 
records dated in 2007 have been submitted by the Veteran, these 
records do not appear complete, and as such, any relevant VA 
treatment records dated after June 2006 should be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's 
treatment records for a neck and back 
disability and an acquired psychiatric 
disorder (i.e., PTSD, depression, and/or an 
anxiety disorder) from the American Lake VA 
Medical Center in Tacoma, Washington, 
including any records dated from 1997 to 
1998, and any records dated since June 2006.   

2.  Then, schedule the Veteran for a VA 
orthopedic examination of the neck and back.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed neck or back condition 
had its onset during active service or is 
related to any in-service disease, event, or 
injury, including her in-service treatment 
for neck/back pain.  In doing so, the 
examiner should acknowledge the Veteran's 
complaints regarding a continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Then, schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently diagnosed 
psychiatric disorder is etiologically related 
to her active service.  The claims folder 
must be made available and reviewed by the 
examiner.  All indicated testing should be 
conducted.

a.  The examiner must provide an opinion as 
to whether the evidence demonstrates whether 
any behavioral changes in service could be 
regarded as indicative of the occurrence of 
sexual trauma.

b.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether each 
alleged stressor found to be established by 
the evidence of record (whether by the RO, or 
in the case of the alleged personal assault, 
in the examiner's opinion) was sufficient to 
produce PTSD; (2) whether each diagnostic 
criterion to support the diagnosis of PTSD 
has been satisfied; and (3) whether there is 
a link between the current symptomatology and 
one or more of the in-service stressors 
sufficient to produce PTSD.  In offering 
these assessments, the examiner must 
acknowledge and comment on the lay evidence 
of record regarding in-service sexual 
harassment and a continuity of symptomatology 
since service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

c.  If the examination results in a 
psychiatric diagnosis other than PTSD (i.e., 
major depression and/or an anxiety disorder), 
the examiner should offer an opinion as to 
the etiology of the non-PTSD psychiatric 
disorder, to include whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any currently demonstrated 
psychiatric disorder, other than PTSD, had 
its onset during active service or is related 
to any in-service disease, event, or injury, 
including in-service sexual harassment.  In 
doing so, the examiner should acknowledge the 
lay evidence of record regarding a continuity 
of symptomatology since service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

4.  The Veteran should be issued a statement 
of the case addressing the issue of whether 
new and material evidence has been submitted 
to reopen a claim for service connection for 
a left shoulder disability.  Inform the 
Veteran that in order to complete the 
appellate process for this matter, she should 
submit a timely substantive appeal.  If the 
Veteran completes her appeal by filing a 
timely substantive appeal, the matter should 
be returned to the Board.

5.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and her 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


